Judgment for plaintiff in an action to rescind a contract and to recover the balance of a deposit, and order denying defendant’s motion to reopen the case, reversed on the law and a new trial granted, with costs to appellant to abide the event. For the purpose of the new trial, the findings of fact and conclusions of law are reversed. In our opinion it was an improper exercise of discretion for the court, after it rendered- its opinion, but before the decision was signed, to deny defendant’s motion to reopen the case for the submission of additional evidence. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.